


116 S1264 IS: Denying Pensions to Convicted Child Molesters Act of 2019
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1264
IN THE SENATE OF THE UNITED STATES

May 1, 2019
Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs

A BILL
To amend title 5, United States Code, to deny Federal retirement benefits to individuals convicted of child sex abuse.


1.Short titleThis Act may be cited as the Denying Pensions to Convicted Child Molesters Act of 2019. 2.Denial of retirement benefits (a)In generalSection 8312(a) of title 5, United States Code, is amended—
(1)in paragraph (1), by striking or at the end; (2)in paragraph (2), by striking the period at the end and inserting ; or;
(3)by inserting after paragraph (2) the following:  (3)was convicted of an offense described in subsection (d), to the extent provided by that subsection.; and
(4)in the matter following paragraph (3), as added by this subsection— (A)in subparagraph (A), by striking and at the end;
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by inserting after subparagraph (B) the following:

(C)with respect to the offenses described in subsection (d), to the period after the date of conviction.. (b)Offenses describedSection 8312 of title 5, United States Code, is amended—
(1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:

(d)The offenses to which subsection (a)(3) applies are any offense— (1)within the purview of section 2241(c), 2243(a), or section 2244(a)(2) of title 18; and
(2)for which the conduct constituting the offense is committed on or after the date of enactment of the Denying Pensions to Convicted Child Molesters Act of 2019, which shall include any offense that includes conduct that continued on or after the date of enactment of such Act.. (c)Absence from United States To avoid prosecutionSection 8313(a)(1) of title 5, United States Code, is amended—
(1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking and at the end and inserting or; and
(3)by adding at the end the following:  (C)for an offense described under section 8312(d); and.
(d)Nonaccrual of interest on refundsSection 8316(b) of title 5, United States Code, is amended— (1)in paragraph (1), by striking or at the end;
(2)in paragraph (2), by striking the period at the end and inserting or; and (3)by adding at the end the following:

(3)if the individual was convicted of an offense described in section 8312(d), for the period after the conviction..  